DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is similar to claim 14. Both claim 14 and claim 16 depend on independent claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “wherein each of the at least two multi- view images includes no portion of the single two-dimensional source image” in claims 1, 10, and 13 are not clear. In particularly, the claim limitation “includes no portion of” is not clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 9-11, 13, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) and in view of Isono (5,315,377), Liu (US 20090185759 A1), further in view of Lipton (US 20100103249 A1).
Regarding to claim 1, Geshwind discloses a method of generating a plurality of multi-view images of a scene (column 1, lines 7-10: a method for converting; Fig. 1; col. 3, lines 16-30: the computer generates, from frame 10, a pair of coordinated left 30 and right 40 images with 
 backgrounds 31 and 41, circles 32 and 42, and squares 33 and 43 respectively), the method comprising: 
obtaining a single two-dimensional source image of a scene, the source image comprising a plurality of source pixels (20) (Fig.1; column 3, lines 16-22, column 4, lines 34-36: FIG. 1 shows a frame 20 of a standard 2-D film of video motion picture; it is a 2-D representation of original 3-D scene 10; process the digitized 2-D information input. A frame of a standard 2-D film is a single two-dimensional source image; Fig. 2; col. 4, lines 9-14: receive a 2-D film or video image 10);
automatically generating at least two multi-view images (28) of the scene (Fig. 1; col. 3, lines 17-28: the computer automatically generates a , from frame 10, a pair of coordinated left 
Geshwind fails to explicitly disclose:  
automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels; 
integrating (64) the at least two multi-view images (60), prior to displaying, by combining an entirety of each of the at least two multi-view images into a single integrated image of the scene (62); and 
displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display.
In same field endeavor, image processing, Isono teaches:
automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels (Fig. 2; col. 9, lines 9-17: the directions of a right eye OR and a left eye OL. The image elements R1, L2, R3, L4, . . . are selected from those image elements, i.e. R1, R2, R3… L1, L2, … by the multiplexer 74 and are displayed on the image display panel 46; Fig. 4; col. 10, lines 5-12: the image elements 2A, 2B, 2C, 2D, 2E, and 2F are selected by the multiplexer 74 and displayed on the image display panel 46; image elements, such as, 2A, 2B are multi-view images; 2A is less than VP1; 2B is less than VP2), each of the at least two multi-
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind to include automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels, each of the at least two multi-view images having a different viewing direction for the scene, wherein each of the at least two multi-view images includes no portion of the single two-dimensional source image as taught by Isono. The motivation for doing so would have been to effectively obtain 3D images from multi-view points; to display 3D images in a hardware display device and to improve the apparent horizontal resolution of the stereoscopic image without increasing the number of whole pixels of the liquid crystal display panels as taught by Isono in column 10, lines 20-24 and col. 12, lines 45-50.
Geshwind in view of Isono fails to explicitly disclose: 

displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display.
In same field of endeavor, Liu teaches:
integrating (64) the at least two multi-view images (60), prior to displaying, by combining an entirety of each of the at least two multi-view images into a single integrated image of the scene (62) (Fig. 1; [0006]: view generating, synthesizing, rendering, interpolation; synthesizing image prior to displaying as illustrated in Fig. 1; [0009]: synthesizing, i.e. integrating, an image with multi-view images; [0029]: synthesizing, i.e. integrating, a two and a half dimensions image with multi-view images; two concepts of image and model are combined; image synthesizing is performed prior to displaying; synthesized image is an integrated image; Fig. 3; Fig. 4; [0041]: integrate four references images into an intended image by assigning four weights W1-W4 to the four reference images and performing a spatial relationship calculation corresponding to a virtual viewpoint to combining prior to displaying).
It would have been obvious to one of ordinary skill in the art to modify Geshwind in view of Isono to include integrating (64) the at least two multi-view images (60), prior to displaying, by combining an entirety of each of the at least two multi-view images into a single integrated image of the scene (62) as taught by Liu. The motivation for doing so would have been to improve the image synthesizing effect by using image interpolation schemes in different modes and improve clarity, to provide a novel image mixed interpolation mechanism 
Geshwind in view of Isono and Liu fails to explicitly disclose:
combining an entirety of each of the at least two multi-view images;
displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display.
In same field of endeavor, Lipton teaches:
combining an entirety of each of the at least two multi-view images (Fig. 3; [0070]: combining an entirety of each of the right eye image and the left eye image);
displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display ([0007]: display better 3D stereoscopic images on a variety of displays; Fig. 2; [0057]: the receiving and decoding module 202 integrates and outputs display data 206 containing a plurality of views of a 3D image; the output display data 206 is integrated image data and sufficient to use in autostereopic display applications; outputting display data 206 for use in a plurality of autostereopic displays, i.e. displaying; the output data is a generated and integrated image from input data, i.e. from at least two image data and depth map; autostereopic displays is 3D multi-view autostereoscopic display; [0062] discloses decoder module 202 and that decoding is discussed further in relation to Figure 3; Fig. 3; [0070]: an image is generated, i.e. integrated, at step 316; [0094]: the generated image view 1208 is the image resulting from adding the left- and right-eye image data 1202, 1204; [0042]: a multiplicity of views of the same 3D image are preferred for autostereoscopic displays).


Regarding to claim 7, Geshwind in view of Isono, Liu and Lipton discloses the method of claim 1, wherein the automatically generating comprises identifying (35) the less than all of the plurality of source pixels based on predetermined criteria (Isono; Fig. 2; col. 9, lines 9-17: the directions of a right eye OR and a left eye OL. The image elements R1, L2, R3, L4, . . . are selected from those image elements, i.e. R1, R2, R3… L1, L2, … by the multiplexer 74 and are displayed on the image display panel 46; col. 10, lines 5-15: image elements 2A, 2B, 2C, 2D, 2E, and 2F are automatically selected by multiplexer 74 and are identified based on predetermined positions; image elements exist at the positions which are deviated by every distance corresponding to one image element).

Regarding to claim 9, Geshwind in view of Isono, Liu and Lipton discloses the method of claim 1, further comprising repeating the obtaining and the automatically generating 

Regarding to claim 10, Geshwind discloses a computing unit (50) (Fig. 2; column 4, lines 15-22: the computer), comprising: 
a memory (56) (Fig. 2; column 4, lines 15-22: allows the computer CPU 50 to read from and write to the memory section 44); and 
a processor (52) in communication with the memory for generating a plurality of multi-view images of a scene according to a method (Fig. 2; column 4, lines 15-22: allows the computer CPU 50 to read from and write to the memory section 44), the method comprising: 
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 10.

Regarding to claim 11, Geshwind in view of Isono, Liu and Lipton discloses at least one hardware chip for generating a plurality of multi-view images of a scene according to the method of claim 10 (Geshwind; Fig. 2; column 4, lines 15-22: allows the computer CPU 50 to read from and write to the memory section 44; CPU is a hardware chip).

Regarding to claim 13, Geshwind discloses a computer program product (40) for generating multi-view images of a scene (column 1, lines 7-10: a method for converting existing 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 13. 

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 7 and claim 9, therefore, same rational used to reject claim 7 and claim 9 are also used to reject claim 15. 

Regarding to claim 17, Geshwind in view of Isono, Liu and Lipton discloses the computer program product of claim 13, wherein the automatically generating comprises identifying the less than all of the plurality of source pixels as having at least a predetermined level of relevance (Isono; col. 10, lines 5-15: image elements 2A, 2B, 2C, 2D, 2E, and 2F are selected by multiplexer 74 and are identified based on predetermined positions; image elements exist at the positions which are deviated by every distance corresponding to one image element), and wherein the method further comprises repeating the obtaining and the automatically generating for a series of related images of the scene to create a video sequence (Isono; column 9, lines 65-67: continuously displaying a three-dimensional image has been proposed; .

Claims 2, 4, 14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), and further in view of Nomura (US 20060192776 A1).
Regarding to claim 2, Geshwind in view of Isono, Liu and Lipton discloses the method of claim 1, wherein the automatically generating (same as rejected in claim 1) comprises, 
Geshwind in view of Isono and Lipton fails to explicitly disclose:
for each of the at least two multi-view images (28), generating a disparity (24) for each of the at least some of the plurality of source pixels.
In same field of endeavor, image processing, Nomura teaches for each of the at least two multi-view images (28), generating a disparity (24) for each of the at least some of the plurality of source pixels (Nomura; [0024]: when a 3-dimensional image is enlarged or reduced, the extent of disparity between the left and right images changes. [0025]: the disparity between the left and right images becomes smaller. [0182]: calculates the parallax quantity 0 in the range for permitting the comfortable stereoscopic view based on the disparity between the left and right images. The disparity may be calculated first. The extent of disparity of the right-eye image from the left-eye image as a reference is determined).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu and Lipton to include for each of the at least two multi-view images (28), generating a disparity (24) for each of the at least some of the plurality 

Regarding to claim 4, Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 2, wherein the automatically generating further comprises, for each of the at least two multi-view images (28), adding the generated disparity to each of the at least some of the plurality of source pixels (Nomura; [0136]:  images at two viewpoints presenting parallax should be selected from the multi-view images and may be put to use for the left-eye and right-eye images; [0182]: the left-eye image is located to the right with respect to the right-eye image; the extent of disparity of the right-eye image from the left-eye image as a reference is determined. Source images may be related to right-eye images; the determined, i.e. generated, right-eye disparity may be related to right-eye images and is added into right-eye images. A positive value of parallax will represent a protrusion).

Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 14.

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377, hereafter ‘377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), Nomura (US 20060192776 A1), and Bamji (US 20110285910 A1).
Regarding to claim 3, Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 2, 
Geshwind in view of Isono, Liu and Lipton, and Nomura fails to explicitly disclose wherein the disparity comprises weighted values for each of red, blue and green colors.
In same filed of endeavor, Bamji teaches wherein the disparity comprises weighted values for each of red, blue and green colors ([0069]: a weighted Gaussian function; a three-dimensional disparity vector having R, G, and B components. Weighted values of color may be calculated by Gaussian function).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu and Lipton, and Nomura to include wherein the disparity comprises weighted values for each of red, blue and green colors as taught by Bamji. The modification for doing so would have been to refine depth with a modified so-called bilateral filter as taught by Bamji in paragraph [0069].

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), Nomura (US 20060192776 A1), and Geshwind (US 6,590,573 B1, hereafter ‘573).

Geshwind (‘294) in view of Isono and Lipton, and further in view of Nomura fails to explicitly disclose prior to the combining, filtering (26) to create a filtered disparity (27), and wherein the combining comprises combining the filtered disparity with each of the at least some of the plurality of source pixels (20).
In same filed of endeavor, Geshwind (‘573) teaches:
prior to the combining, filtering (26) to create a filtered disparity (27) ('573; column 14, lines 47-55: Low-pass filtering in the vertical direction is one way to lessen such effects), and wherein the combining comprises combining the filtered disparity with each of the at least some of the plurality of source pixels (20) ('573; column 14, lines 60-67: another geared toward rearranging objects and fine-tuning the compositing process; Fine-tuning the compositing process may include various options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geshwind (‘294) in view of Isono and Lipton, and further in view of Nomura to include prior to the combining, filtering (26) to create a filtered disparity (27), and wherein the combining comprises combining the filtered disparity with each of the at least some of the plurality of source pixels (20) as taught by Geshwind (‘573). The motivation for doing so would have been that Low-pass filtering in the vertical direction is one way to improve image quality and lessen poor effects  as taught by Geshwind (‘573) in column 14, lines 47-55.

Regarding to claim 6, Geshwind in view of Isono, Liu, Lipton, Nomuru, and Geshwind (‘573)  discloses the method of claim 5, wherein the filtering comprises low-pass filtering (Geshwind '573; column 14, lines 47-55: Low-pass filtering in the vertical direction is one way to lessen such effects).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1) and Tam (US 20070024614 A1).
Regarding to claim 8, Geshwind in view of Isono, Liu, and Lipton discloses the method of claim 7, 
Geshwind in view of Isono, Liu, and Lipton fails to explicitly disclose wherein the identifying comprises edge detection.
	In same field of endeavor, Tam teaches wherein the identifying comprises edge detection ('246; [0045]: applying a Sobel operator to the source image to detect the location of the edge).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu and Lipton to include wherein the identifying comprises edge detection as taught by Sobel. The motivation for doing so would have been to apply a Sobel operator to the source image to detect the location of the edge and to create a high quality stereoscopic image as taught by Tam in paragraph [0045].

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), and further in view of Perlin (US 20080024598 A1).
Regarding to claim 12, Geshwind in view of Isono, Liu and Lipton discloses the at least one hardware chip of claim 11, wherein the at least one hardware chip comprises a Field Programmable Gate Array chip.
Geshwind in view of Isono, Liu and Lipton fails to explicitly disclose wherein the at least one hardware chip comprises a Field Programmable Gate Array chip.
In same field of endeavor, Perlin teaches wherein the at least one hardware chip comprises a Field Programmable Gate Array chip (Fig.8; [0056]-[0057]: a Field Programmable Gate Array).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu and Lipton to include wherein the at least one hardware chip comprises a Field Programmable Gate Array chip as taught by Perlin. The motivation for doing so would have been to obtain 3D images from multi-view points and display 3D images in a hardware display device with a true stereoscopic view with FPGA as taught by Perlin in paragraph [0056]-[0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616